Order entered July 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00582-CV

                             MARQUE CALDWELL, Appellant

                                                V.

                              KATHLEEN MORROW, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                              Trial Court Cause No. CI15-014

                                            ORDER
       In a letter dated June 16, 2015, the Court notified appellant that the reporter’s record had
not been filed because either appellant had not requested the reporter’s record, or made
arrangements to pay the reporter’s fee. We instructed appellant to provide this Court, within ten
days, notice that appellant has requested preparation of the reporter’s record and written
verification that appellant has paid or made arrangements to pay the reporter’s fee, or written
documentation that appellant has been found to be entitled to proceed without advance payment
of costs. We cautioned appellant that if she failed to provide the required documentation within
the time specified, we may order the appeal submitted without the reporter’s record. As of
today’s date, appellant has not filed a response. Accordingly, we order the appeal submitted
without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       Appellant’s brief is due AUGUST 27, 2015.
                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE